— Appeal by the defendant from a judgment of the County Court,- Nassau County (Winick, J.), rendered June 14, 1985, convicting him of burglary in the *680third degree and grand larceny in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Harrington, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred in denying that branch of his omnibus motion which was to suppress his postwarning statements. We disagree. Great weight must be accorded to the determination of the hearing court with its particular advantages of having seen and heard the witnesses (see, People v Prochilo, 41 NY2d 759, 761; People v Gee, 104 AD2d 561). Here, the court’s findings that the defendant was given his Miranda warnings (see, Miranda v Arizona, 384 US 436) and voluntarily chose to waive them, and that the defendant’s statements had not been induced by force or threats are amply supported by the record. Accordingly, the defendant’s claims in this regard must be rejected.
In addition, we find that while the People failed to comply with Penal Law § 450.10, such noncompliance was not in bad faith and did not prejudice the defendant. Therefore, dismissal of the indictment or modification of the judgment of conviction is not warranted (see, People v Bowman, 122 AD2d 65).
We have considered the defendant’s remaining contentions and find them to be without merit. Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.